Citation Nr: 1017056	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post medial 
meniscectomy, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a schedular rating in excess of 10 percent 
for degenerative joint disease (DJD) of the left hip.

3.  Entitlement to a higher rating for DJD of the left hip, 
on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to 
March 1957.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The issue of a TDIU has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issues of a higher rating for traumatic arthritis of the 
left knee, status post medial meniscectomy, to include on an 
extra-schedular basis, and for a higher rating for DJD of the 
left hip on an extra-schedular basis, pursuant to 38 C.F.R. § 
3.321(b) (1) will be considered within the Remand section of 
this document below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.

 
FINDING OF FACT

The Veteran's left hip disability is productive of painful, 
limited motion, with flexion limited at most to 110 degrees 
and abduction limited at most to 30 degrees. 


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for DJD of the left hip are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5251, 5252, and 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2006 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for an increased rating for DJD of 
the left hip.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, this letter provided 
the Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  The April 
2007 RO rating decision reflects the initial adjudication of 
the claim for an increased rating for DJD of the left hip.  
Hence, the September 2006-which meets all four of Pelegrini's 
content of notice requirement- also meets the VCAA's timing 
of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records and the reports of an October 2008 VA examination.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Veteran's left hip disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  This code provides that traumatic arthritis is rated 
as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic code, however, a 10 percent rating 
will be assigned for each major joint or group of minor 
joints affected by limitation of motion.

Limitation of motion of the thigh is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  

Diagnostic Code 5251 provides for a single 10 percent rating 
if extension of the thigh is limited to five degrees. 

Under Diagnostic Code 5252, a 10 percent rating is warranted 
if flexion of the thigh is limited to 45 degrees, and a 20 
percent rating is warranted if flexion of the thigh is 
limited to 30 degrees. 

Diagnostic Code 5253 provides that a 10 percent rating is 
warranted for limitation of rotation of the thigh if the 
affected leg cannot toe-out more than 15 degrees or when 
adduction of the thigh is limited so that the legs cannot be 
crossed. A 20 percent rating is warranted under Diagnostic 
Code 5253 for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.

In August 2006, the Veteran submitted a claim for a higher 
rating for his left hip disability stating that it was 
getting worse.  

VA medical records from August 2005 to December 2007 reflect 
that the Veteran was seen for complaints of joint pain and 
was receiving pain medication.    

An October 2008 VA examination report reflects the Veteran 
complained of constant left hip pain that was dull in nature 
at rest.  He rated that pain at 8.5 in a scale of 0 to 10 at 
rest.  He denies any weakness, stiffness, or fatigability in 
the left hip joint at rest.  He was taking pain medications.  
He uses Canadian crutches for his left hip condition, but 
these do not help his left hip pain.  The Veteran stated that 
climbing ladders or walking for more than 20 minutes to a 
half hour or lifting objects in excess of 30 to 40 pounds 
would result in flare up of his left hip condition at work.  
The Veteran's activities of daily living are not affected by 
his left hip condition.  

Range of motion findings were flexion 0 to 100 degrees, 
extension 0 to 20 degrees, abduction 0 to 30 degrees, 
adduction 0 to 20 degrees, internal rotation 0 to 20 degrees 
and external rotation 0 to 40 degrees.  The Veteran 
experienced mild pain on motion of the left hip joint with 
flexion at 90 to 100 degrees, extension at 10 to 20 degrees, 
abduction at 20 to 30 degrees, internal rotation at 10 to 20 
degrees, and external rotation at 30 to 40 degrees.  The 
Veteran did not experience any pain with adduction.  With 
repetitive use times three, the range of motion of the left 
hip is not additionally limited by pain, fatigue, weakness or 
lack of endurance.  The Veteran experiences flare ups of his 
left hip pain with cold and rainy weather.  He cannot run at 
all and can not squat without a flare up of his left hip 
pain.  During flare ups, the Veteran stated that the pain in 
his left hip is 9 in a scale of 0 to 10.   The alleviating 
factors for the flare up are resting for two hours, taking a 
hot shower for 20 minutes, and taking Percocet.  He states he 
gets flare-ups of his left hip pain almost daily and these 
flare ups usually last about 2 hours in duration.  The 
Veteran has an additional 5 percent limitation of function of 
his daily activities during flare up of his left hip pain.  
Physical examination of the left hip joint for instability 
revealed no swelling or tenderness in the left hip joint 
area.  There was no crepitation on active and passive range 
of motion of the left hip joint.  He has a moderate antalgic 
gait.  The Veteran used Canadian crutches for ambulation.  
The diagnosis was mild degenerative joint disease of the left 
hip as noted in an October 2005 x-ray, mildly active at the 
time of examination. 

First addressing limited motion, while there has been some 
limitation of flexion of the left hip - 100 degrees with pain 
on motion, limitation of abduction - 30 degrees with pain on 
motion, and limitation of extension - 20 degrees with pain on 
motion (as shown during the October 2008 VA examination) - 
such has not been shown to be to an extent that would warrant 
a compensable rating under Diagnostic Codes 5251, 5252, and 
5253.  Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no 
more than a 10 percent rating is warranted.  This is so even 
considering functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the 
Board is aware of the Veteran's complaints of pain and 
findings of pain during range of motion testing, the 
Veteran's pain is not shown by competent, objective evidence 
to be so disabling as to warrant even the minimal compensable 
rating under Diagnostic Codes 5251, 5252, and 5253.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating DJD of the 
left hip, but finds that no higher rating is assignable.  The 
Veteran has never demonstrated or been diagnosed with 
ankylosis of the hip, a flail joint, or impairment of the 
femur.  Therefore, 38 C.F.R. § 4.71a, DCs 5250, 5254, and 
5255 are not for application.

In light of the above, the Veteran finds that there is no 
basis for staged rating, pursuant to Hart, and the claim for 
a schedular rating in excess of 10 percent for DJD of the 
left hip must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes that consideration of an extra schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009) will be addressed 
by the RO/AMC in the remand instructions below. 


ORDER

A schedular rating in excess of 10 percent for DJD of the 
left hip is denied.  


REMAND

A January 2009 VA medical record reflects the Veteran stated 
his left knee pain had definitely worsened after his last VA 
examination and he described difficulty placing weight on the 
knee and difficulty bending at times.  The Veteran last 
underwent examination of his left knee in November 2008.  
Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected traumatic 
arthritis of the left knee, a more contemporaneous 
examination is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  The Board notes that the examination 
reports should set forth specific findings responsive to all 
applicable rating criteria as well as 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Philadelphia VA medical center (VAMC), dated through December 
2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain 
all outstanding medical records from the Philadelphia VAMC, 
dated from December 2007 to the present.

Furthermore, given the Veteran's contentions in a October 
2008 VA examination report that his ability to work is 
severely impaired because of his service-connected left knee 
and left hip disabilities on appeal, on remand the RO should 
adjudicate whether these claims meet the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

To ensure that all due process requirements are met, the 
RO/AMC should give the Veteran an opportunity to present 
information and evidence pertinent to the claims remaining on 
appeal.  The RO/AMC should ensure that it informs the Veteran 
of the criteria for submission of these claims for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Philadelphia VAMC all outstanding medical 
records from December 2007 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO /AMC should, through VCAA-
compliant notice, furnish to the Veteran 
a letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims remaining on appeal that is 
not currently of record.

The RO/AMC should explain the 
requirements for establishing entitlement 
to a higher ratings under 38 C.F.R. § 
3.321(b)(1) (2009), and explain the type 
of evidence that is the Veteran's 
ultimate responsibility to submit.

3.  Then, the RO/AMC should arrange for 
the Veteran to undergo a VA examination 
of his left knee, by an appropriate 
examiner. The entire claims file must be 
made available to the examiner designated 
to examine the Veteran.  All appropriate 
tests or studies (to include x-rays as 
indicated) should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner is requested to determine 
the severity of the Veteran's service-
connected left knee disability with 
specific findings of impairment reported 
in detail. The examiner should conduct 
range of motion studies of the left knee, 
expressed in degrees.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins. The examiner should 
also indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the left knee due to 
pain and/or any of the other symptoms 
noted above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

4.  Then, the RO/AMC should readjudicate 
the claim for an increased schedular 
rating for traumatic arthritis of the 
left knee in light of all pertinent 
evidence and legal authority.  
Consideration should be given to all 
applicable diagnostic codes and VA 
General Counsel opinions (such as 9-98 
that allows for separate ratings for 
arthritis of a knee (if shown by X-ray) 
and 9-04 that allows for separate 
compensable ratings for limitation of 
flexion and limitation of extension of a 
knee) and the RO must document its 
specific consideration of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 factors and DeLuca.  
Also, the RO must discuss whether 
"staged" ratings are warranted pursuant 
to Hart, cited to above.

5.  Thereafter, consideration of 
submitting these claims to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) should be 
undertaken.  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  If the 
claims are submitted, documentation 
including the response should be in the 
claims folder. If not submitted, reasons 
why not should be spelled out as part of 
action in the next paragraph.

6.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


